DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert Blumberg on 26 August 2021.

The application has been amended as follows: 
In the claims:
Claim 6: on line 3, delete “and”

Response to Arguments / Allowable Subject Matter
Applicant’s arguments and amendments under AFCP 2.0 submitted on 20 August 2021 have been fully and carefully considered and are found persuasive.
Considering claims 1 and 10, applicant argues the prior art fails to fairly teach or suggest all limitations of the claims as amended, specifically wherein the system and associated method comprise  an integrated regenerative boundary that divides the evaporator space and the condenser space, comprising an evaporation surface inside the evaporator space and a condensation surface inside the condenser space, wherein the integrated regenerative boundary is made of a plurality of radial subsections, and wherein each subsection is formed of one folded sheet of a thin film, and wherein the pressurized freshwater vapor condenses on the condensation surface to generate freshwater, and wherein the latent heat of condensation transfers across the integrated regenerative boundary into the evaporation space, and wherein the transferred heat evaporates the saline water inside the evaporator space. Thomas (US 3,568,766) is regarded as the closest relevant prior art for teaching a folded regenerative boundary, however Thomas does not teach the specific geometric details of wherein the integrated regenerative boundary is made of a plurality of radial subsections, and wherein each subsection is formed of one folded sheet of a thin film (see arguments page 10-11), therefore the claim rejections are withdrawn. Furthermore amended claim 20 now depends upon claim 1 and is therefore also found allowable and the claim rejections are withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MILLER whose telephone number is (571)270-1603.  The examiner can normally be reached on Monday - Friday 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN MILLER/Primary Examiner, Art Unit 1772